 


109 HR 3891 IH: States’ Right To Innovate in Health Care Act of 2005
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3891 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Tierney (for himself, Mr. Brady of Pennsylvania, Mr. Capuano, Mr. Conyers, Mr. Davis of Illinois, Mr. DeFazio, Mr. Evans, Mr. Fattah, Mr. Filner, Mr. Gutierrez, Mr. Hinchey, Ms. Jackson-Lee of Texas, Mr. Kennedy of Rhode Island, Mr. Kildee, Mr. Lantos, Ms. Lee, Mr. Lewis of Georgia, Mr. Lynch, Mrs. Maloney, Mr. McDermott, Mr. McGovern, Mr. Meehan, Mr. Nadler, Mr. Olver, Mr. Owens, Mr. Sanders, Ms. Solis, Mr. Stark, Mr. Thompson of Mississippi, Mr. Udall of New Mexico, Mr. Weiner, Mr. Delahunt, Ms. Baldwin, Mr. Payne, Ms. Norton, Mr. George Miller of California, Mr. Hastings of Florida, Mr. Kucinich, Mrs. Christensen, Mrs. Jones of Ohio, Ms. Millender-McDonald, and Ms. Carson) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Social Security Act to provide grants and flexibility through demonstration projects for States to provide universal, comprehensive, cost-effective systems of health care coverage, with simplified administration. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the States’ Right To Innovate in Health Care Act of 2005. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings and purposes 
Sec. 3. Amendment to Social Security Act 
 
Title XXII—State comprehensive health care and cost containment demonstration projects 
Sec. 2201. Planning grants 
Sec. 2202. Demonstration grants 
Sec. 2203. State plan requirements 
Sec. 2204. Interstate arrangements 
Sec. 2205. Definitions   
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)In 2002, in response to a request from the Secretary of Health and Human Services (SHHS), the Institute of Medicine (IOM) established a Committee, officially known as the Committee on Rapid Advance Demonstration Projects: Health Care Finance and Delivery Systems, with the goal of formulating models for broader health care reform. The committee recommended a 10-year commitment to State demonstration projects as a means to encourage States to develop their own systems of universal care and facilitate innovation.  
(2)In 2003, annual health care expenditures in the United States totaled $1.7 trillion, or $5,670 per person. 
(3)In 2003, health care expenditures represented 15.3 percent of the gross domestic product (GDP) in the United States and grew at the rate of 7.7 percent while the gross domestic product grew only at the rate of 4.9 percent. 
(4)Center for Medicare and Medicaid Studies (CMS) actuaries report that the United States as a whole spent an estimated $1.5 trillion on health care in 2003, or 14.9 percent of GDP of $10.9 trillion. They project by 2013 the United States will spend about $3.36 trillion on health care, or 18.4 percent of a GDP of $18.24 trillion. 
(5)Because many individuals do not have health insurance coverage, they may incur health care costs which they do not fully reimburse, resulting in cost-shifting to others. 
(6)According to the Kaiser Family Foundation and Health Research Educational Trust, the total premium for a typical employment-based health insurance policy for a family in 2003 was $8,800, split between employer and employee. Health Administration costs in the United States total over $1,000 per capita, adding to the high cost of insurance. In 2003 health insurance enrollment declined by nearly a percentage point for a third year in a row. 
(b)PurposeIt is the purpose of this Act to encourage States— 
(1)to develop plans for universal, comprehensive, cost-effective systems of health care with simplified administration to individuals residing in such States; and 
(2)to implement such plans by offering transitional grants and by removing Federal statutory and administrative barriers that may inhibit or discourage efforts by States to provide such health care while maintaining Federal payments for health care under Federal health care programs. 
3.Amendment to Social Security ActThe Social Security Act (42 U.S.C. 301 et seq.) is amended by adding at the end the following new title: 
 
XXIIState comprehensive health care and cost containment demonstration projects 
2201.Planning grants 
(a)ApplicationA State may apply to the Secretary for a State planning grant under this section to develop a State plan to offer universal comprehensive health care, with simplified administration, and to improve the cost-effectiveness of the health care delivery system. 
(b)ContentsThe Secretary may not approve such a State planning grant for a State unless the application for the grant includes or provides for the following: 
(1)BudgetA budget and a budget justification. 
(2)Planning processA description of how under the grant the State shall— 
(A)identify options to provide a universal, comprehensive, and cost-effective system of health care, with simplified administration, that is affordable and accessible to all eligible beneficiaries in the State; and 
(B)conduct an analysis that compares projected overall health expenditures over a 7-year period under the proposed system with the projected overall health expenditures that would otherwise occur during such period. 
(3)Opportunity for public participationAssurances that the State will include a process for public contribution and participation in the planning process. 
(c)Number of States; period of grantThe Secretary may not award State planning grants under this section to more than 10 States. A State planning grant under this section shall be effective for a period of up to 30 months. In awarding State planning grants under this section the Secretary shall give preference to States from a variety of geographic areas in the United States. 
(d)AmountThe amount of a State planning grant under this section to a State may not exceed $3,750,000. 
(e)Technical assistanceThe Secretary shall provide States with technical assistance in applying for and implementing State planning grants under this section. At the request of the Secretary, other Departments and Offices of the Federal Government shall provide States with such technical assistance. 
2202.Demonstration grants 
(a)ApplicationA State that has developed a State plan may apply to the Secretary for approval of a demonstration grant under this section to achieve a cost-effective delivery system of universal, comprehensive health care with simplified administration. The Secretary shall notify the chief executive officer of all States of the availability of demonstration grants under this section. 
(b)ApprovalThe Secretary shall approve the applications of not more than 5 States under this section. In approving grants under this section the Secretary shall give preference to States from a variety of geographic areas in the United States. If the Secretary determines that a State no longer meets the conditions for approval of the grant, the Secretary shall notify the State of such determination and provide the State with an opportunity to correct deficiencies in a timely manner. If the Secretary further determines that a State has not corrected such deficiencies in a timely manner, the Secretary shall terminate the grant (including waivers authorized under the grant). 
(c)PeriodA demonstration grant approved under this section shall be effective for 7 years from the date of final approval of the demonstration grant application under subsection (b). 
(d)State plan requiredThe Secretary may not approve a demonstration grant under this section unless the State has a State plan to carry out the grant consistent with the requirements of section 2203. 
(e)Funding 
(1)Transitional grant amountThe amount awarded under this section to a State with a demonstration grant approved under this section may not exceed an aggregate amount of $10,000,000 plus $3 multiplied by the number of eligible State residents of the State, to assist the State in the transition of the health care delivery and financing infrastructure. Such amount shall be made available to a State during the period of transition, as provided in the State plan. The number of eligible State residents of a State shall be determined based on the best available Census Bureau data as of the July 1 before the date the grant under this section is approved. 
(2)Maintenance of Federal funds under waiversPursuant to the waivers under subsection (f), the Federal Government shall pay to a State amounts for health care under Federal health care programs that would otherwise have been payable by the Federal Government but for the State’s universal, comprehensive health care system under this section. 
(3)General 3 percentage points increase in FMAP for calendar quarters occurring during the period of the demonstration grant 
(A)In generalNotwithstanding any other provision of law, for each State for which a demonstration grant is approved under this section, the FMAP of the State shall be increased by 3 percentage points for each calendar quarter occurring during the period referred to in subsection (c). 
(B)FMAPIn this paragraph, the term FMAP means the Federal medical assistance percentage, as defined in section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)). 
(f)Waiver of ERISA preemption and waivers to pool fundsAs part of a demonstration grant under this section and subject to the benefit maintenance requirements applicable under section 2203(b), a State may request (and the Secretary may grant) the following waivers of requirements and provisions to the extent necessary to carry out the State plan under section 2203: 
(1)ERISAWaiving application of section 514 of the Employee Retirement Income Security Act of 1974. 
(2)MedicareWaiving provisions necessary to permit the State— 
(A)to use funds otherwise paid under title XVIII for beneficiaries residing in the State; and 
(B)to permit the State to enter into an arrangement with the Secretary under which eligible State residents who are not otherwise enrolled for benefits under parts A and B of such title are enrolled for such benefits under such title and the State provides for such actuarially appropriate reimbursement to the Secretary with respect to coverage of such benefits for such residents as is necessary to assure that the Trust Funds under such title are not adversely affected by virtue of such waiver, such reimbursement subject to— 
(i)an independent audit, to be reviewed by the Comptroller General of the United States, assuring that such reimbursement does not adversely affect in any way the Trust Funds for medicare eligible beneficiaries, and 
(ii)in the case that the audit determines that additional reimbursement to the Secretary is required, such additional reimbursement, with appropriate adjustments for interest attributable to the late reimbursement. 
(3)MedicaidWaiving provisions necessary to permit the State to use funds otherwise paid to the State under title XIX. 
(4)SCHIPWaiving provisions necessary to permit the State to use funds otherwise paid to the State under title XXI. 
(5)FEHBPWaiving provisions necessary to permit the State to use funds otherwise paid under chapter 89 of title 5, United States Code, or allowing the Office of Personnel Management to purchase health care coverage for Federal employees and retirees in the State under the State plan. 
(6)Use of other fundsWaiving provisions necessary to permit the State to use funds otherwise provided under other Federal programs for the provision of health care coverage or services, identified by the State. 
(7)Other lawsWaiving of other provisions of Federal law identified by the State under section 2203(e)(3) only if the Secretary determines such a waiver to be appropriate after consultation with the head of the Federal agency or department concerned.The Secretary may grant a waiver under this subsection only if the State provides the Secretary with satisfactory assurances that necessary safeguards have been taken to protect the health and welfare of individuals provided services under the waiver and that financial accountability is maintained for any funds expended under the waiver. The Secretary may grant a waiver under paragraph (1) only with the concurrence of the Secretary of Labor. 
(g)Reenrollment of eligible State residents who move from a participating StateIn the case of an eligible State resident who is covered under a State plan under section 2203, who (but for such coverage) is eligible to be enrolled in a program described in subsection (f) (including the medicare and medicaid programs), and who is not enrolled in such a program because of such coverage, if the resident leaves the State to reside in a State that does not have such a State plan in effect, the resident shall be permitted, notwithstanding any other provision of law, to enroll immediately in such a program if the resident is still otherwise eligible to be so enrolled. In the case of such enrollment in the medicare program, the resident shall be treated for purposes of section 1882(s)(2) (relating to availability of medigap policies without underwriting) as if the resident had turned 65 years of age on the date the resident enrolls in the medicare program. 
(h)Duties of the Secretary 
(1)Guidance and informationThe Secretary shall— 
(A)provide guidance to State health care authorities regarding applications for grants under this title and exchange information with, and otherwise assist, such authorities upon the request of the authorities; 
(B)set application procedures; 
(C)review and approve applications for demonstration grants under this section, including providing for appropriate waivers described in subsection (f); 
(D)provide appropriate levels of funding for such approved applications consistent with such section; 
(E)conduct such evaluation, monitoring, compliance, and other review functions as may be appropriate; 
(F)develop guidelines, standards, and formats for States to follow in evaluating, reporting, and collecting data in order to enable the Commission to monitor State plan administration and compliance, and to evaluate and compare the effectiveness of State plans; and 
(G)implement any other requirements or activities necessary and appropriate under this title. 
(2)Annual reportThe Secretary shall submit to the President and the Congress an annual report. Such report shall be submitted not later than March 30 of each year and shall include information concerning States that receive grants under this title and the effectiveness of any health care programs assisted by such grants during the previous year. 
(3)Approval processThe provisions of section 2106(c) shall apply to State plans and the Secretary under this title in the same manner as they apply to State plans and the Secretary under such section. 
2203.State plan requirements 
(a)Coverage 
(1)In generalA State plan shall provide a process and a timeline for achieving coverage of all eligible State residents statewide, without regard to employment status, income, health status or preexisting condition, or location of residency within the State. 
(2)Outreach mechanismsA State plan shall describe the outreach mechanisms to be used to assure coverage of all eligible individuals, including measures to assure coverage of individuals in hard-to-reach populations and to assure benefits are provided to eligible individuals located in underserved areas. 
(b)Benefits 
(1)Basic benefitsA State plan shall provide for health benefits that— 
(A)are at least actuarially equivalent to the standard Blue Cross/Blue Shield preferred provider option service benefit plan, described in and offered under section 8903(1) of title 5, United States Code; and 
(B)include benefits for at least the following items and services: 
(i)Inpatient and outpatient hospital services, including emergency services available 24 hours a day. 
(ii)Long term, acute, and chronic care services, including skilled nursing facility services, intermediate care facility services home health services, home and community-based long-term care services, hospice care, and services in intermediate care facilities for individuals diagnosed with mental retardation. 
(iii)Professional services of health care practitioners authorized to provide health care services under State law. 
(iv)Community-based primary health care services, including rural health clinic services and Federally-qualified health center services. 
(v)Laboratory, x-ray services, and diagnostic tests. 
(vi)Preventive care, including prenatal, well-baby, and well-child care, appropriate immunizations, pap smears, screening mammography, colorectal cancer screening, physical examinations, and family planning. 
(vii)Prescription drugs and biologicals, including insulin and medical foods. 
(viii)Mental health services. 
(ix)Substance abuse treatment services. 
(x)Vision services, including routine eye examinations, eyeglasses, and contact lenses. 
(xi)Hearing services, including hearing aids. 
(xii)Dental services, including routine check ups. 
(xiii)Durable medical equipment, including home dialysis supplies and equipment. 
(xiv)Emergency ambulance services. 
(xv)Prosthetics. 
(xvi)Outpatient therapy, including physical therapy, occupational therapy, and speech language pathology services and related services. 
(2)Assurance that benefits are not reduced for individuals covered under Federal programsInsofar as the State under the plan incorporates funding provided by Federal programs described in section 2202(f), the State plan may not provide for a reduction in benefits (including coverage, access, availability, duration, and beneficiary rights, and, if applicable, vaccine benefits under section 1928) otherwise provided for under such programs or an increase in cost-sharing and premiums otherwise provided for under such programs. 
(3)Continuation of benefits for certain aliensNothing in this title shall be construed as affecting the access of aliens described in section 2204(1)(D) to health care services provided under law for such aliens as of the date of the enactment of this title. 
(c)Quality assurance 
(1)In generalA State plan shall provide, and describe, mechanisms to be used to assure, monitor, and maintain the quality of items and services furnished under the plan. 
(2)Health outcomesA State plan shall describe the plan’s projected effect on health outcomes in the State, including estimates of health benefits, decreased morbidity and mortality, and improved productivity resulting from reduction in the number of individuals without health benefits. 
(d)Programs for medical educationA State plan shall describe health professions training and graduate medical education activities applicable under the plan, and shall provide, under the State plan, for payment from Federal, State, and local governments for such training and education activities in the amounts that would otherwise be payable by such governments but for the State’s universal, comprehensive health care system under the State plan. 
(e)Financing 
(1)BudgetA State plan shall incorporate a budget which contains— 
(A)detailed projections of health care expenditures presently and under the proposed system, including an identification and calculation of the amount of funding to be provided by the Federal, State, and local governments under the plan and an assurance that the amount of expenditures made by the State and local governments will not be reduced as a result of the implementation of the plan; and 
(B)a description (and an estimate of costs) of transitional activities to be undertaken in implementing the proposed system. 
(2)Cost containmentA State plan shall describe the means to be used to contain costs under the plan, including when and how the plan will increase efficiencies. 
(3)Federal expenditure limitA State plan shall contain assurances that aggregate Federal expenditures on health care (including Federal expenditures under titles 5, 10, and 38 of the United States Code, and under this Act) under the plan will not exceed aggregate Federal expenditures that would have been incurred in the absence of such plan. 
(f)Implementation 
(1)In generalA State plan shall describe the method (including a timetable and period of transition) for implementing the plan. 
(2)CoordinationA State plan shall identify all Federal, State, and local programs that provide health care services in the State and describe how such programs would be incorporated in, or coordinated with, the health coverage system under the plan. 
(3)Federal waivers requiredA State plan shall identify any waivers of Federal law required to implement the plan, including the use of any pooled Federal funds and other waivers described in section 2202(f). 
(4)Approval of State legislatureA State plan shall provide that State approvals and commitments (including approval of the State legislature) necessary for the implementation of the plan will be obtained by not later than 1 year after the date of the Secretary’s approval of the plan. Any approval of a grant is conditioned upon the timely completion of such approvals and commitments. 
(g)EvaluationA State plan shall provide for a process for its evaluation, and shall comply with any evaluation reporting or data collection requirements imposed by the Secretary. 
(h)ConstructionNothing in this title shall be construed as preempting State laws that provide greater protections or benefits than the protections or benefits required under this title. 
2204.Interstate arrangements 
(a)In generalOne or more contiguous States in a geographic region may file a joint application for planning and demonstration grants under this title. 
(b)Congressional approvalCongress hereby authorizes and approves States entering into Interstate Compacts in order to conduct joint health care programs under such a grant. 
(c)References to StateIn the case of a joint application described in subsection (a), any reference in this title to a State is deemed to refer to all of the States, and the approval of a grant with respect to such a joint application shall be counted as 1 State for purposes of applying sections 2201(c) and 2202(b). 
2205.DefinitionsAs used in this title: 
(1)Eligible State residentThe term eligible State resident means any resident of the United States who is a citizen or national of the United States, or lawful resident alien, and who resides in any particular State. Such term may include, at the option of a State, the following: 
(A)State employees and dependents of such employees. 
(B)Employees, and dependents of such employees, working in a work site of a business located in the State. 
(C)One or more classes of nonimmigrants (as defined in section 101(a)(15) of the Immigration and Nationality Act) specified in the State plan. 
(D)Aliens unlawfully present in the United States. 
(2)Lawful resident alienThe term lawful resident alien means an alien lawfully admitted for permanent residence and any other alien lawfully residing permanently in the United States under color of law, including an alien granted asylum or with lawful temporary resident status under section 210, 210A, or 245A of the Immigration and Nationality Act. 
(3)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(4)StateSubject to section 2204(c), the term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(5)State planThe term State plan means a comprehensive health care plan of a State participating in a State Care demonstration project under this title that meets the requirements of section 2203.. 
 
